The offense is attempting to pass a forged instrument; the punishment confinement in the penitentiary for two years.
After the adjournment of court appellant filed an appeal bond, which was approved by the sheriff. The record fails to disclose that said bond was approved by the court trying the case. Article 818 Cow. C. P. requires that the appeal bond be approved by the sheriff and the court trying the case, or his successor in office. In the absence of a recognizance or appeal bond approved as the law requires, this court is without jurisdiction to pass on the merits of the case. Jones v. State,267 S.W. 985. *Page 478 
Appellant is granted 15 days in which to file a proper appeal bond.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.